Per Curiam.
The Supreme Court, Ford Motor Co. v. Williams, 219 Ga. 505, having reversed our judgment of May 16, 1963, Ford Motor Co. v. Williams, 108 Ga. App. 21 (132 SE2d 206), as contained in the second division thereof upon the basis that the allegation of the petition that the defendant’s agent entered the plaintiff’s home “for the purpose of removing therefrom property belonging to the plaintiff,” not having been withdrawn or changed by amendment, disclosed that the agent was not in the prosecution of and within the scope of his master’s business thus rendering each of the three counts in the petition subject to the general demurrer, our judgment is vacated and the judgment of the trial court overruling the general demurrer on that ground is

Reversed.


All the Judges concur, except Jordan, J., who is disqualified.